Citation Nr: 1042144	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as subacromial bursitis and glenohumeral joint 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, B. Lynch (representative from NACVSO)



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1976 to 
January 1981, September 1987 to April 1994, June 1998 to August 
2000, and from November 2000 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2010 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter submitted directly 
to the Board with a waiver of agency of original jurisdiction 
(AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the 
case must be remanded, the RO will have an opportunity to review 
this evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Bilateral hearing loss

In a rating decision dated in July 2007, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating effective January 1, 2006.  The 
Veteran has appealed this initial rating stating that his hearing 
loss is worse than originally rated.  

The Veteran was afforded a VA audiology examination for 
compensation purposes in September 2008.  VA medical records 
include a July 2010 audiology record which reflects that the 
Veteran reported a subjective decrease in hearing both ears.  
During the September 2010 Board hearing, the Veteran testified 
that he has worn hearing aids since 2004 but has since gone back 
to the VA clinic because his hearing had worsened.  The Veteran 
also testified that he was awaiting new hearing aids.  

The Board also acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  As the Veteran's testimony indicates there may have 
been a material change in the condition since the last VA 
examination in September 2008, another VA examination is 
warranted at this time.  

Right shoulder

The Veteran also seeks service connection for a right shoulder 
disorder, which he attributes to lifting cargo during active 
military service.  In October 2005, prior to his December 2005 
separation from service, the Veteran filed a written claim in 
which he reported that he had tendonitis of the right shoulder.  

In April 2006 the Veteran was accorded a compensation and pension 
(C&P) joints examination.  During the examination the Veteran 
reported that his right shoulder pain began in 1999.  He denied 
radiating pain in the bilateral upper extremities and denied neck 
pain.  The diagnosis was right shoulder subacromial bursitis and 
possible glenohumeral joint osteoarthritis.  No opinion as to 
etiology or rationale was provided.  

VA caselaw provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In view of the failure 
of the examiner's provide an opinion as to whether his right 
shoulder disorder is related to service, the Veteran should be 
accorded a new C&P examination. See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that the duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records from the VA Medical 
Center dating from July 17, 2008, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Request medical records from the VAMC 
dating from July 21, 2008, to the 
present.  If no further treatment records 
exist, the claims file should be 
documented accordingly.  Also attempt to 
obtain any other pertinent treatment 
records identified by the Veteran during 
the course of the remand, provided that 
any necessary authorization forms are 
completed.  

2. Schedule the Veteran for VA audiology 
examination.  The examiner should fully 
describe the severity of the Veteran's 
service connected bilateral hearing loss 
disability, to include provision of 
audiometric results.  The examiner must 
comment on the effects of the Veteran's 
hearing loss on his occupational 
functioning and daily activities. See 
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

3.  Schedule the Veteran for a VA 
examination to assess whether the 
Veteran has a right shoulder disorder 
that is related to service.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in the report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with his right shoulder since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current right shoulder disorder 
was incurred during active military 
service.  In that regard, the examiner's 
attention is specifically directed to 
the Veteran's statements of right 
shoulder symptomatology.  In offering an 
assessment, the examiner must 
specifically acknowledge and discuss the 
Veteran's report in discussing whether 
he has a right shoulder disability that 
is related to or had its onset in-
service.  The examiner should note that 
the Veteran's claim for a right shoulder 
disorder was filed prior to separation 
from service.  A complete rationale must 
be set forth in the report provided.

4.  After ensuring the requested 
development has been completed in 
accordance with the remand instructions, 
and after undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


